Citation Nr: 0419343	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  01-09 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES
	
1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to 
service connection for major depression, and from an October 
2002 rating decision of the same RO which denied entitlement 
to service connection for post-traumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record shows that the veteran served in the United States 
Army in the Republic of Vietnam for approximately one year as 
a laundry worker with the 19th Supply and Service Company.  
He asserts that during his period of service, he did not 
participate in combat with the enemy, but was exposed to 
various experiences that have caused him to have symptoms of 
post-traumatic stress disorder.  Specifically, the veteran 
relates that he saw the death of a Vietnamese child when a 
truck in his convoy hit her in June 1967, that he feared for 
his life, that he saw dead bodies, and that a friend of his 
was killed when out on a mission.

The RO sought verification of the veteran's alleged stressors 
by requesting information from the U. S. Armed Services 
Center for Research of Unit Records (USASCRUR) with respect 
to combat experienced by the veteran's unit.  In April 2004, 
the USASCRUR advised that only one attack against the 
veteran's unit was documented and it was at a location at 
which the veteran did not report being stationed; the portion 
of the unit located in Qui Nhon, where the veteran stated 
that he was located, did not have any record of combat 
activity.  The USASCRUR advised, however, that morning 
reports could be obtained from the National Personnel Records 
Center (NPRC).  Unfortunately, there does not appear to be 
any attempt to obtain those records and/or any other records 
in an effort to verify the veteran's alleged stressors.

The medical evidence of record reveals that the veteran first 
sought treatment for depression with suicidal ideation in 
January 2001 and was hospitalized for four days.  He related 
increased depression following a back injury, the death of 
his mother, and separation from his wife as well as a history 
of nightmares related to his service in Vietnam.  The veteran 
was discharged with Axis I diagnoses of moderate, recurrent 
major depression without psychosis and rule-out post-
traumatic stress syndrome.  His follow-up treatment includes 
only a diagnosis of major depression, but a VA psychologist 
who examined him for compensation and pension purposes in 
October 2001 rendered an Axis I diagnosis of post-traumatic 
stress disorder and opined that witnessing the death of a 
child during service was sufficient to trigger the disorder.

A private physician evaluated the veteran on one occasion in 
June 2002 and opined that the veteran had a major depressive 
disorder and post-traumatic stress syndrome directly 
attributable to his military duty.  There is no indication 
that this physician reviewed the veteran's claims folder 
and/or any treatment records prior to rendering his opinion.  

Given the evidence of record, the Board finds that this 
matter must be remanded for an additional attempt to verify 
the veteran's alleged inservice stressors and a more 
definitive medical opinion as to whether his diagnosed 
psychiatric disabilities were incurred during his active 
military service. 

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain all current 
treatment records, including any 
treatment records of the private 
physician who submitted an opinion letter 
in June 2002.


2.  The RO should attempt to verify the 
stressors reported by the veteran in his 
April 2004 appeal and statements received 
in January 2002 and November 2001.  If 
additional information is needed to 
obtain verification of the stressors, the 
veteran should be requested to supply the 
necessary information.  In particular, 
the death of a Vietnamese girl in a truck 
accident in June 1967 should be verified, 
as a VA examiner has indicated that this 
would be a sufficient stressor for a PTSD 
diagnosis.  If the reported stressors 
cannot be verified by the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), the National 
Personnel Records Center (NPRC), or other 
sources, this should be documented in the 
record.  

3.  The veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The examiner should determine whether the 
diagnostic criteria to support the 
diagnosis of post-traumatic stress 
disorder have been satisfied.  If such a 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more verified in-service 
stressors.  For any other psychiatric 
diagnosis, the examiner should indicate 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed disorder was incurred 
during active military service.  The 
examiner should be supplied with the 
veteran's claims folder and his/her 
report of examination should include the 
complete rationale for all opinions 
expressed.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


